Citation Nr: 1108160	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-32 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hallux valgus deformities, claimed as a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a left foot disorder.

A Travel Board hearing was held in June 2010 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board then remanded the matter for additional development in July 2010.  Specifically, the Board requested development to determine whether the Veteran's diagnosed bilateral hallux valgus deformities were incurred in or otherwise related to service.  In a November 2010 rating decision, the RO granted service connection for limitation of motion of the left second metatarsal, and granted a 10 percent disability rating effective January 17, 2008.  A supplemental statement of the case (SSOC) was also promulgated in November 2010 and addressed the denial of service connection for bilateral hallux valgus deformities.


FINDING OF FACT

The Veteran's bilateral hallux valgus deformities are not etiologically related to service.



CONCLUSION OF LAW

Bilateral hallux valgus deformities were not incurred in or aggravated by service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in January 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate her claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.  In that regard, the Veteran received complete notice regarding her claim for service connection.

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to her disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions as to the etiology of the Veteran's diagnosed foot conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of her claim.  The Veteran and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran underwent an enlistment examination in March 1982.  No relevant abnormalities were noted, and the Veteran denied a history of foot trouble in an accompanying Report of Medical History.  In January 1985, the Veteran complained of a painful callous on the second submetatarsal of her left foot.  She indicated that the condition became symptomatic during basic training and had progressively worsened since that time.  She was diagnosed with a lesion secondary to biomechanical abnormality.  She underwent an elevational V osteotomy on that area of her left foot in February 1985.  During her August 1986 separation examination, no relevant abnormalities were noted, and the Veteran indicated she was in "good health."

VA treatment records dated August 2007 reflect that the Veteran sought treatment for calluses and bunions on the bilateral feet.  X-rays revealed a hallux valgus deformity with soft tissue bunion changes along the medial aspect of the first metatarsal head of the right foot, and a similar deformity noted medially on the left foot.

In February 2008, the Veteran complained of left bunion pain that had been present for a couple of years.  Recently, the pain had become more severe.  She was diagnosed with a hallux valgus deformity on the second digit of the left foot.

The Veteran was afforded a VA examination in March 2008.  The claims file was reviewed by the examiner, who noted the Veteran's surgical treatment in service.  The Veteran presently complained of bunion pain on her left great toe that had been present for a couple of years.  The Veteran reported no other significant symptoms.  On examination of the left foot, there was tenderness localized to the first metatarsophalangeal joint.  The first metatarsal joint had some subluxation causing overlap of the second toe over the first toe, which caused a hallux valgus deformity.  There was a mild bursa accompanying the bunion on the first metatarsal joint.  The second toe was normal with no tenderness.  Examination of the right foot also revealed a hallux valgus deformity caused by mild subluxation of the first metatarsal joint.  The examiner concluded that there was no residual from the Veteran's surgery in service on her second metatarsal.  Moreover, the bunion on the first metatarsal of the bilateral feet was not caused by surgical correction performed in service.

The Veteran testified at a Travel Board hearing in June 2010.  She stated that she had developed calluses on her foot during basic training.  Initially, she did not seek treatment, but eventually had surgery to correct the problem.  She was able to complete the remainder of her service.  She did not have any trouble with her foot immediately after service, but had recently developed problems with it.  She had pain and discomfort, particularly with certain types of shoes.  She was advised by her current doctors that she could be treated surgically or with special shoes.  She believed her current condition was related to her condition and treatment in service because she had no difficulties with her right foot.

The Veteran was afforded an additional VA examination in November 2010.  The claims file was reviewed by the examiner, who noted the Veteran's documented treatment during and after service.  The Veteran first notice development of hallux valgus deformities in the late 1990's, worse on the left than the right.  She had pain in the first and second metatarsal and phalangeal joints of her left foot.  She denied any symptoms in her right foot.  On examination of the left foot, there was tenderness over the hallux valgus deformity, as well as callosities indicative of abnormal weight bearing.  The great toe underlapped the second toe, resulting in limitation of motion.  Examination of the right foot revealed a hallux valgus deformity with no other significant symptoms.  The examiner diagnosed the Veteran with bilateral hallux valgus deformities, but concluded that they were less likely than not related to service, as she did not develop the hallux valgus deformities until the late 1990's.  Moreover, the deformities were bilateral.  Therefore, they were less likely than not related to service, including the osteotomy performed in service.

Based on the evidence of record, the Board finds that service connection for bilateral hallux valgus deformities is not warranted.  Although the Veteran is currently diagnosed with the condition, the overall weight of the evidence is against a finding that these deformities were incurred in or related to service.  Service treatment records do not specifically note hallux valgus deformities during service, and the VA examiners in this case concluded that the Veteran's current hallux valgus deformities were less likely than not related to the osteotomy she underwent during service.  The November 2010 examiner specifically based his conclusion on the date of onset of the deformities.  He also noted that the Veteran only had left foot problems in service, but developed bilateral hallux valgus deformities after service.  There are no other competent medical opinions in the record to refute the conclusions of the VA examiner, or to otherwise suggest that bilateral hallux valgus deformities were incurred in service.

The Board has considered the Veteran's own statements made in support of her claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,  312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the Veteran reports working as a nursing assistant and has asserted that her hallux valgus deformities are the result of left foot surgery in service, she has not demonstrated the medical knowledge required to establish an etiological nexus between her current condition and in-service surgical treatment.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of her claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

The preponderance of the evidence is against finding that the Veteran has bilateral hallux valgus deformities etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hallux valgus deformities is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


